                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                              No. 7:95-CR-00011-BR-1
                               No. 7:21-CV-00132-BR

 Johnny Kinlaw Locklear, Jr.,

                       Petitioner,

 v.                                                                   Order

 United States of America,

                       Respondent.



       Petitioner Johnny Kinlaw Locklear, Jr. asked for a copy of his presentence investigation

report to complete his § 2255 motion. D.E. 298. But the docket in this case does not contain a copy

of his PSR. A PSR is available, however, in Locklear’s later case, No. 7:12-CR-00062-BO-1. That

document recounts his Locklear’s criminal history dating back in the 1980s, so it should contain

the necessary information he needs to bring his Simmons challenge.

       So the court will grant Locklear’s request and require the Clerk of Court to provide with

the Second Amended PSR located at D.E. 67 in case number 7:12-CR-00062-BO-1. Locklear

must file his § 2255 motion within 30 days from the date this order is entered.


Dated: August 23, 2021
Dated:

                                             ROBERT T. NUMBERS, II
                                             ______________________________________
                                             UNITEDT.
                                             Robert  STATES MAGISTRATE
                                                       Numbers,  II       JUDGE
                                             United States Magistrate Judge




          Case 7:95-cr-00011-BR Document 300 Filed 08/23/21 Page 1 of 1
